Citation Nr: 0719767	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for blisters of the 
small toes.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for left middle finger 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to 
August 1986, January 1991 to August 1991, and again from 
January 1993 to June 1993, with additional periods of active 
duty for training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for small toe blisters.  In November 2002, 
the veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing is of record and associated with the claim folder.  

In March 2004, the claim was remanded to the RO for further 
development.  

Also before the Board were the issues of entitlement to 
service connection for right carpal tunnel syndrome and 
entitlement to service connection for right shoulder 
impingement.  Both issues were granted by rating decision of 
October 2006, and are no longer before the Board.  The issue 
of entitlement to an increased rating for a left shoulder 
disability was also before the Board.  That claim was denied 
by rating decision of October 2005, and no appeal was made.  
Therefore, the issue is no longer before the Board and is not 
reflected on the title page.  

The veteran also claimed in October 2001 that there was clear 
and unmistakable error (CUE) in the denial of service 
connection for blisters of the small toes.  That issue is not 
before the Board at this time, as the veteran did not address 
what rating action was CUE.  Therefore, it is referred to the 
RO for whatever development is deemed appropriate.  

This case is now ready for appellate review.  



FINDINGS OF FACT

1.  Service connection for small toe blisters was denied by 
rating decision of February 1992.  The veteran was notified 
of that decision and of his appellate rights that same month, 
appealed the denial of service connection but withdrew the 
appeal in January 1997.  

2.  Evidence received since the February 1992 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision which denied service 
connection for small toe blisters, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).

2.  Evidence submitted subsequent to the February 1992 denial 
of service connection for small toe blisters, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001); 
20.204(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.

II.  New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a)(b) 
(2006).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to claims filed after that date.  The 
regulations in effect prior to August 29, 2001, apply to this 
claim to reopen, as this claim was filed in November 1997.  
Under 38 C.F.R. § 3.156(a), for claims filed prior to August 
29, 2001, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The RO denied service connection for blisters of the small 
toes in February 1992, because there was no chronic disease 
process that resulted in continued blisters of the small 
toes.  The veteran initially appealed the denial of service 
connection for blisters of the small toes by substantive 
appeal in October 1992.  However, he withdrew the appeal in 
January 1997, indicating, in pertinent part, that he was 
dropping his case until he was able to get information to win 
his claim.  At a personal hearing later that year in 
September 1997, he reiterated that the only claim he was not 
withdrawing was his claim for service connection for 
hemorrhoids.  Withdrawal of an appeal will be deemed a 
withdrawal of the Notice of Disagreement and, if filed, the 
Substantive Appeal to all issues to which the withdrawal 
applies.  38 C.F.R. § 20.204(c).  Therefore, since the 
veteran withdrew his claim for blisters of the small toes, 
that rating decision, of February 1992, became final.  

The Board has reviewed the evidence of record since the 
February 1992 denial.  That evidence consists mostly of VA 
medical and outpatient treatment records, duplicate service 
medical records, and personal and Travel Board hearing 
transcripts.  The VA medical and outpatient treatment records 
show medical treatment for the veteran's malformed left small 
toe.  April 1998 podiatry reports shows that the veteran 
underwent an amputation of the middle phalanx to correct the 
left little toe.  It was reported that the malformation 
caused irritation to the top of the little toe.  These 
findings were similar to the findings while in service in 
June 1991.  The Board therefore finds that the evidence added 
to the file since the February 1992 rating decision is both 
new and material in that the evidence shows a current 
disability of the little toe.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for blisters of 
the small toes, is granted.  


REMAND

The veteran's service medical records show complaints of 
blisters of the small toe and of a little toe malformation.  
(See June 1991 medical report).  Postservice medical records 
show that he had a varus deformity of the 5th toe which 
caused pressure irritation to the top of the left 5th toe.  
He underwent surgery of the left toe to correct this.  
Further development is needed the address the medical 
question raised by the record.  In this regard, the veteran 
should be scheduled for a VA examination to determine whether 
he currently has a disability manifested by blisters of the 
small toes which is related to service.

In July 1998, the RO determined that new and material 
evidence to reopen the claim of service connection for left 
middle finger injury had not been submitted.  In a statement 
dated in July 1998 and received at the Board in March 1999, 
the veteran disagreed with the denial.  The RO has not issued 
a statement of the case or supplemental statement of the case 
which addresses this issue and the Board finds that a remand 
for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any disability manifested by blisters of 
the small toes.  Based on examination 
findings, historical records, and medical 
principles, the examiner should address 
the following:   

A.  Specifically state whether the 
veteran has a disability of the small 
toes which is manifested by blisters.  
The examiner should identify any such 
disability.  

B.  State whether the malformation noted 
in service in June 1991 is a congenital 
disorder and if so, whether service 
aggravated the condition beyond the 
natural progress.  Determine if any 
malformation of the toes currently causes 
blisters.  

C.  Give a medical opinion, with full 
rationale, as to whether the veteran has 
a disability of the small toes, 
manifested by blisters, which is related 
to or caused by any incident of service.  

2.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for left middle finger 
injury.  The veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


